 
Exhibit 10.8


CONFIDENTIAL        


SETTLEMENT AGREEMENT


THIS SETTLEMENT AGREEMENT (the "Agreement") is dated as of this 2nd day of June
and effective as of the 31st day of March, 2008 (the "Effective Date") by and
among CX2 TECHNOLOGIES, INC., a Nevada corporation (the "Company"), GEOCOMMAND,
INC., a Florida corporation ("GEOCommand"), MICHAEL RAND, an individual, ALBERT
KOENIGSBERG, an individual, and HALODY CONSULTING, LLC, a Florida limited
liability company ("Halody"), and PETER KIRSCHNER, an individual ("Kirschner").


RECITALS:


A.  Halody, through its owner Kirschner, provided funding to the Company during
a two-year period commencing in April 2006.


B.  During the funding period Halody received convertible debentures from the
Company (the "Debentures"), which have subsequently been partially converted
into a total of 5,280,000 shares of the Company's common stock (the “Debenture
Shares”).


C.  Kirschner personally owns 750,000 shares of the Company's common stock (the
"Kirschner Shares"),


D.  GEOCommand, in its capacity as a consultant providing services to the
Company, had substantial contact with Halody and Kirschner, and wishes to enter
into this Agreement to settle any claims among GEOCommand, Halody and Kirschner.


E.  Halody agrees, subject to the terms and conditions of this Agreement, to
contribute to capital the Debentures on the company’s books and records in
exchange for the Company and GEOCommand making the representations, warranties
and covenants contained herein.
 
 

--------------------------------------------------------------------------------




AGREEMENT:


ARTICLE I


FINANCIAL TERMS; RESIGNATION


1.2.  Cancellation of Debentures. Halody shall return the original remaining
signed Debentures to the Company for immediate cancellation. The parties agree
that neither party shall have any further obligations under the Debentures
subsequent to the Effective Date, and Halody agrees to contribute to capital the
$440,568.02 due under the Debentures.


1.3.  Return of Shares. On or before the Closing, as defined below, Kirschner
shall deliver to the Company all Company stock certificates in his possession
that are not registered in his name as set forth in Schedule 1.3.


1.4.  Return of Records. Halody and Kirschner agree to return to the Company
immediately before execution of this Agreement all corporate records, documents,
contracts, due diligence materials, offer letters, agreements, and drafts of any
of the foresaid items, including but not limited to various securities filings
which are in draft form.


1.5.  Closing. The closing of the transactions described in this Article I
contemplated herein (the "Closing") shall occur at the Company's offices, 3700
Airport Road, Suite 410B, Boca Raton, Florida 33431 at the earliest practicable
date but in no event later than June 2, 2008.


ARTICLE II


REPRESENTATIONS AND WARRANTIES


With respect to Sections 2.1, 2.2, 2.3, 2.5 and 2.6 below, Halody and Kirschner
hereby jointly and severally represent and warrant to the Company and GEOCommand
as of the date of this Agreement that, and, solely with respect to Section 2.4
below, the Company and Michael Rand and GEOCommand and Albert Koenigsberg hereby
jointly and severally represent and warrant to Halody and Kirschner as of the
date of this Agreement that:


2.1.  Debenture, Kirschner Shares Free from Claims. The registered holder of
each of the Debenture Shares and Kirschner Shares is the beneficial owner of
each such Share, and all such Shares are duly and validly issued and are free
and clear from any lien, claim, pledge, charge or encumbrance. Other than this
Agreement, there are no outstanding subscriptions, options, rights, warrants,
debentures, instruments, convertible securities or other agreements or
commitments now obligating any registered holder of any of the Debenture Shares
and Kirschner Shares, or if hereafter exercised would require any such
registered holder, to transfer or surrender any of the Debenture Shares or
Kirschner Shares.


2.2.  Agreement Binding. Neither the execution, delivery, nor performance of
this Agreement by Halody and Kirschner will, with or without the giving of
notice or the passage of time, or both, conflict with or result in a default,
right to accelerate or loss of rights under, or result in the creation of, any
lien, charge or encumbrance or any franchise, mortgage, deed of trust, lease,
license, agreement, understanding, law, rule or regulation, or any order,
judgment or decree to which Halody or Kirschner is a party or by which Halody or
Kirschner may be bound or affected.
 

--------------------------------------------------------------------------------


 
2.3.  Full Settlement. Halody and Kirschner agree that upon the Closing of this
Agreement, no further compensation is due or owing to Halody or Kirschner from
the Company or GEOCommand or any of their respective officers, directors,
accountants, legal advisors, or any other agent, whether in the form of cash or
non-cash compensation, with respect to any relationship between the Company or
GEOCommand and Halody or Kirschner.


2.4.  Full Settlement. The Company and GEOCommand agree that upon the Closing of
this Agreement, no further compensation is due or owing to the Company or
GEOCommand from Halody or Kirschner, or any of their respective officers,
directors, accountants, legal advisors, or any other agent, whether in the form
of cash or non-cash compensation, with respect to any relationship between the
Company or GEOCommand and Halody or Kirschner.


2.5.  Authority.  The manager and member(s), as applicable, of Halody have duly
authorized the execution of this Agreement and the consummation of the
transactions contemplated herein. Halody and Kirschner each have the full power
and authority to execute, deliver and perform this Agreement, and this Agreement
is a legal, valid and binding obligation of both Halody and Kirschner and is
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, and similar statutes affecting
creditors’ rights generally and judicial limits on equitable remedies.


2.6.  General. The recitals and agreements in this Agreement are and will be
true and accurate, and have been and will be complied with and performed by both
Halody and Kirschner, in all material respects, and on or before the Closing
Date all related documents necessary or advisable to complete the settlement
transaction will be delivered to the Company.


ARTICLE III


COVENANTS


3.1.  Halody and Kirschner Release. Halody, Kirschner, and their successors,
assigns, affiliates, subsidiaries, divisions, present and former managers,
members, officers, employees, heirs, executors, successors, predecessors,
assigns, present and former partners, principals, employees, agents, attorneys,
and all other persons acting on behalf of the aforementioned parties (the
"Kirschner Parties") hereby release and forever discharge the Company,
GEOCommand and their successors, assigns, affiliates, subsidiaries, divisions,
present and former officers, directors, employees, shareholders, agents,
attorneys, and all other persons acting on behalf of the aforementioned parties
(the "Company Parties") from any and all claims, debts, demands, suits, actions
and causes of action of whatsoever kind and nature, whether in law or in equity,
known or unknown that Halody, Kirschner, or the Kirschner Parties may now have,
at any time prior hereto ever had, or hereafter may have or could assert against
the Company, GEOCommand or the Company Parties for, upon or by reason of any
matter, cause or thing whatsoever arising out of, set forth in, or connected
with Halody and Kirschner, and the Debentures, the Debentures Shares and the
Kirschner Shares. Halody and Kirschner acknowledge and agree that they do not
claim or have any interest in any patents, copyrights or any other intellectual
property rights relating to the Company's products, marketing materials,
documentation or other assets, and that any such rights have vested in the
Company as works for hire to the extent permitted by applicable law or have been
assigned to the Company.
 

--------------------------------------------------------------------------------


 
The Company, GEOCommand and the Company Parties hereby release and forever
discharge Halody, Kirschner and the Kirschner Parties from any and all claims,
debts, demands, suits, actions and causes of action of whatsoever kind and
nature, whether in law or in equity, known or unknown that the Company, or the
Companies Parties may now have, at any time prior hereto ever had, or hereafter
may have or could assert against the Kirschner Parties for, upon or by reason of
any matter, cause or thing whatsoever arising out of, set forth in, or connected
with the Company. The Company Parties acknowledge and agree that they do not
claim or have any interest in any shares owned by Halody or Kirschner.


3.2.  No Release of Obligations Contained in this Agreement. The Company,
GEOCommand, Halody and Kirschner hereby each acknowledge and agree that nothing
contained in this Agreement shall release or discharge any of them from rights,
duties and obligations contained in or assumed under this Agreement.


3.3.  Covenant Not to Sue. Halody, Kirschner and the Kirschner Parties hereby
agree and covenant not to sue the Company, GEOCommand or the Company Parties for
any and all claims, counterclaims, crossclaims, set-offs, debts, actions for
contribution or indemnity, demands or any action whatsoever, in law or in
equity, which Halody or Kirschner may now have, at any time prior hereto ever
had or hereafter may have or could assert against the Company, GEOCommand or the
Company Parties for, upon or by reason of any matter, cause or thing whatsoever
arising out of, set forth in or connected with Halody and Kirschner or any
dealings between the Company, GEOCommand or the Company Parties and Halody,
Kirschner or the Kirschner Parties.


The Company, GEOCommand and the Company Parties hereby agree and covenant not to
sue Halody, Kirschner or the Kirschner Parties for any and all claims,
counterclaims, crossclaims, set-offs, debts, actions for contribution or
indemnity, demands or any action whatsoever, in law or in equity, which the
Companies Parties may now have, at any time prior hereto ever had or hereafter
may have or could assert against Halody, Kirschner or the Kirschner Parties for,
upon or by reason of any matter, cause or thing whatsoever arising out of, set
forth in or connected with the Company or any dealings between Halody, Kirschner
or the Kirschner Parties and the Company, GEOCommand or the Company Parties.


3.4.  Confidentiality; Non-Solicitation. Halody and Kirschner each acknowledge
and agree that, as partial consideration for this Agreement and the settlement
transaction contemplated herein, they be subject to the following covenants
following execution of this Agreement:


(a)  Confidential Information.  Halody and Kirschner acknowledge that they have
had access to trade secrets and confidential business information of the Company
and that any such trade secret or confidential information, regardless of
whether Halody or Kirschner alone or with others developed any such trade secret
or confidential information, shall be and shall remain the property of the
Company. After the Effective Date, Halody and Kirschner shall not, either
voluntarily or involuntarily, on either their own account, as a member of a
firm, or on behalf of another employer or otherwise, directly or indirectly use
or reveal to any person, partnership, corporation or association any trade
secret or confidential information of the Company, its parents, subsidiaries, or
affiliates. Such trade secrets shall include, but shall not be limited to,
business plans, marketing plans or programs, financial information, forecasts,
compensation arrangements, contracts (whether leases, financing arrangements, or
other contracts) customer lists, and business opportunities. The term "trade
secrets" shall not include information generally available to the public or a
governmental agency except such term "trade secrets" shall include information
provided to the Securities and Exchange Commission or other governmental agency
on a confidential basis. Halody and Kirschner will not make available to any
person, partnership, limited liability company, corporation or association, or
retain after termination of consulting services, any Company policy manuals,
contracts or other written materials.
 

--------------------------------------------------------------------------------


 
(b)  Non-Disparagement. So long as either Halody or Kirschner own any equity
interest in the Company, and for a period of twelve (12) months following the
date on which Halody and Kirschner cease to own any equity interest in the
Company, Halody, Kirschner and their affiliates (including Kirschner's
representatives, agents, attorneys, dependents, spouse, administrators,
executors, heirs, assigns, predecessors and successors-in-interest and including
Halody's officers, managers, members, employees, representatives, agents,
attorneys, subsidiaries, parents, divisions, predecessors and
successors-in-interest) shall not provide oral or written information or
disparage or in any manner cause harmful remarks or comments to be disseminated
to any third parties regarding the business, aptitude, skills, practices,
procedures, operations, methods, or any other subject which may have a
detrimental impact on the future business prospects or extant business
relationships of the Company, GEOCommand, or any officers or directors of the
Company or GEOCommand, except as required by law if called as a witness in any
court proceedings.


For a period of seven years from the date of this Agreement, the Company,
GEOCommand, Michael Rand and Albert Koenigsberg and their affiliates, including
any representatives, agents, attorneys, dependents, spouses, administrators,
executors, heirs, assigns, predecessors and successors-in-interest and including
any and all officers, directors, managers, members, employees, representatives,
agents, attorneys, subsidiaries, parents, divisions, predecessors and
successors-in-interest, shall not provide oral or written information or
disparage or in any manner cause harmful remarks or comments to be disseminated
to any third parties regarding the business, aptitude, skills, practices,
procedures, operations, methods, or any other subject which may have a
detrimental impact on the future business prospects or extant business
relationships of Halody and Kirschner, or any officers or directors of Halody or
Kirschner, except as required by law.
 
(c)  Non-Solicitation. Halody and Kirschner will not, during the one (1) year
period following the Effective Date for any reason, directly or indirectly
solicit for employment, or employ any person who, at the time of such
solicitation or employment, is employed by the Company, GEOCommand or their
affiliates or was employed by the Company, GEOCommand or their affiliates during
the twelve (12) month period prior to the solicitation or employment or induce
or attempt to induce any person to terminate his or her employment with the
Company, GEOCommand or their affiliates.


(d)  Injunctive Relief.  Halody and Kirschner acknowledge that the restrictions
contained in this Section 3.4 are a reasonable and necessary protection of the
immediate interests of the Company and GEOCommand and that any violation of
these restrictions would cause substantial injury to the Company and GEOCommand.
In the event of a breach or threatened breach by Halody or Kirschner of these
restrictions, each of the Company and GEOCommand shall be entitled to apply to
any court of competent jurisdiction for an injunction restraining Halody and/or
Kirschner, as appropriate, from such breach or threatened breach; provided,
however, that the right to apply for an injunction shall not be construed as
prohibiting the Company or GEOCommand from pursuing any other available remedies
for such breach or threatened breach.
 

--------------------------------------------------------------------------------


 
The Company and GEOCommand acknowledge that the restrictions contained in this
Section 3.4 are a reasonable and necessary protection of the immediate interests
of Halody and Kirschner and that any violation of these restrictions would cause
substantial injury to Halody and Kirschner. In the event of a breach or
threatened breach by the Company and GEOCommand of these restrictions, each of
Halody and Kirschner shall be entitled to apply to any court of competent
jurisdiction for an injunction restraining the Company and GEOCommand, as
appropriate, from such breach or threatened breach; provided, however, that the
right to apply for an injunction shall not be construed as prohibiting Halody
and Kirschner from pursuing any other available remedies for such breach or
threatened breach.
 
3.5.  Release Not Applicable to Future Services. Notwithstanding any language to
the contrary contained herein, in the event that the parties engage in future
contracts for services, any and all claims, debts, demands, suits, actions, and
courses of action arising from such services, occurring after the execution date
shall not be released and discharged by Sections 3.1 or 3.2 of this Agreement.


ARTICLE IV


MISCELLANEOUS


4.1.  Confidentiality. Halody and Kirschner as well as the Company, GEOCommand,
its officers and directors will not discuss or disclose this Agreement or any of
its terms with or to any unaffiliated person or entity not signing this
Agreement, except as required by law, and will not voluntarily cooperate or aid
any claimant adverse to the Company or GEOCommand, and to Halody and Kirschner
respectively. Halody and Kirschner may disclose the terms of this agreement only
with their legal and financial advisors.


4.2  Effectiveness. Halody and Kirschner acknowledge that they have freely,
knowingly and voluntarily entered into this Agreement. Notwithstanding any
provision in the Debentures to the contrary, this Agreement sets forth in full
all remaining terms of any obligation between the parties and the terms of the
Debentures shall be rendered null and void as of the execution of this
Agreement.


4.3.  Separate Counsel. The parties stipulate and agree that, in entering into
this Agreement, they have relied upon the advice and representation of counsel
and other advisors selected by them, the Company and GEOCommand having urged
Halody and Kirschner to rely on separate counsel chosen by them. Halody and
Kirschner particularly stipulate and agree that they were afforded time within
which to consider the terms of this Agreement, with their legal counsel if they
so chose, and that they and their counsel and advisors have not received and are
not relying on any representations or warranty from any person or entity
retained or employed by the Company or GEOCommand in connection with Halody and
Kirschner's entry into this Agreement.
 

--------------------------------------------------------------------------------


 
4.4.  Waiver of Breach or Default. No waiver of any breach or default hereunder
shall be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default of the same or similar nature.


4.5.  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each party hereto and its successors and assigns.


4.6.  Paragraph Headings. The paragraph headings contained herein are for the
purposes of convenience only and are not intended to define or limit the
contents of said paragraphs.


4.7.  Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall be deemed one original.


4.8.  Applicable Law. This Agreement and all amendments thereof shall be
governed by and construed in accordance with the laws of the State of Florida
applicable to contracts made and to be performed therein and the parties herein
are subject to the personal jurisdiction of the courts in and for the State of
Florida, with venue to lie in Palm Beach County.


4.9.  Severability. Wherever there is any conflict between any provisions of
this Agreement and any statute, law, regulation or judicial precedent, the
latter shall prevail, but in such event the provisions of this Agreement thus
affected shall be curtailed and limited only to the extent necessary to bring it
within the requirement of the law. In the event that any part, section,
paragraph or clause of this Agreement shall be held by a court of proper
jurisdiction to be invalid or unenforceable, the entire Agreement shall not fail
on account thereof, but the balance of the Agreement shall continue in full
force and effect unless such construction would clearly be contrary to the
intention of the parties or would result in unconscionable injustice.


4.10.  Litigation. In the event of any litigation between the parties arising
out of this Agreement, the prevailing party shall be entitled to recover its
court costs and reasonable attorneys' fees.


4.11.  Entire Agreement and Modification. This Agreement represents the entire
agreement by, between and among any of the parties and may be modified only by a
duly authorized writing, executed by the parties or their respective heirs,
successors or assigns.


[Signature Page Follows]


--------------------------------------------------------------------------------



 

        Company:       CX2 TECHNOLOGIES, INC., a Nevada corporation  
   
   
    By:   /s/ Michael Rand   

--------------------------------------------------------------------------------

Michael Rand, CEO       Date: 6/2/08

 

        GEOCommand:       GEOCOMMAND, INC., a Florida corporation  
   
   
    By:   /s/ Albert Koenigsberg   

--------------------------------------------------------------------------------

Albert Koenigsberg,       Date: 6/2/08

 

        Rand:  
   
   
             /s/ Michael Rand   

--------------------------------------------------------------------------------

Michael Rand       Date: 6/2/08

 

        Koenigsberg:  
   
   
             /s/ Albert Koenigsberg   

--------------------------------------------------------------------------------

Albert Koenigsberg       Date: 6/2/08

 

        Halody:       HALODY CONSULTING, LLC, a Florida limited liability
company  
   
   
    By:   /s/ Peter Kirschner  

--------------------------------------------------------------------------------

Peter Kirschner,       Date: 6/2/08

 

        Kirschner:  
   
   
             /s/ Peter Kirschner   

--------------------------------------------------------------------------------

Peter Kirschner       Date: 6/2/08

 
 

--------------------------------------------------------------------------------

